DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mosher et al (US20140207351) hereinafter Mosher.

As to claim 1, Mosher discloses a Controller Area Network (CAN) communication protocol system for an internal combustion engine for exchanging fuel consumption-
As to claims 2, and 14,  Mosher discloses  the CAN communication protocol system wherein the CAN communication protocol system is configured for exchanging data regarding operating states directly between a first controller application of an electronic control unit of the at least one drive component and a second controller application of an electronic control unit of the at least one output component (Fig. 1, and paras. 0027, 0028). 
As to claim 3, Mosher discloses  the CAN communication protocol system wherein the CAN communication protocol system is configured to transmit a first message from the second controller application to the first controller application requesting a power output from the internal combustion engine to the at least one output component (Fig. 4, and step 102, and para. 65). 
As to claims 4, and 15, Mosher discloses the CAN communication protocol system wherein the CAN communication protocol system is further configured to, in response to the first message, transmit a second message from the first controller application to the second controller application specifying at least one possible operating point of the internal combustion engine for achieving the requested power output (Fig. 4, and step 104, and para. 66). 

As to claim 6, Mosher discloses the CAN communication protocol system further comprising a first communication interface added on the electronic control unit of at least one the drive components and a communication interface added on the electronic control unit of the output components (Fig. 4, and element 32, and para. 0044). 
As to claim 7, Mosher discloses the CAN communication protocol system wherein the communication interfaces are SAE J1939 communication interfaces (para. 0034). 
As to claim 8, Mosher discloses The CAN communication protocol system wherein the at least one drive component is a plurality of drive components and/or the at least one output component is a plurality of output components and each of the one or more drive components and the one or more output components include a respective electronic control unit including a controller application, the CAN communication protocol system being configured for exchanging data regarding of operating states of each of the one or more drive components and the one or more output components directly between the controller applications (Fig. 1, and paras. 0027 showing the network to the auto sub systems, and 0036 showing the applications showing the data request and exchanges). 

As to claim 10, Mosher discloses the CAN communication protocol system wherein the at least one drive component is at least one of the internal combustion engine and an electric drive (paras. 0040, and 0072). 
As to claim 11, Mosher discloses the CAN communication protocol system as recited in claim 11 wherein the at least one output component is at least one of a hydraulic component, a vehicle movement component and a power take off device (para, 0073). 
As to claim 12, Mosher discloses an internal combustion engine system comprising: the Controller Area Network (CAN) communication protocol system (para. 0009). 
As to claim 13, Mosher discloses an internal combustion engine system comprising: a Controller Area Network (CAN) communication protocol system (Fig. 1 with controllers coupled by CAN communication protocols, para. 0009); and a first electronic control unit for controlling an internal combustion engine, (Fig.1, with ECU controller, 10)  the first electronic control unit including a first controller application for sending messages to and receiving messages from a second controller application of a second electronic control unit (Fig. 1 with SCU controller 30) via the CAN communication protocol system, the 
As to claim 17, Mosher discloses the internal combustion engine wherein an operating point of the engine is determined based on operating states of the drive components and the output components (Fig. 4, and para. 0066). 
As to claim 18, Mosher discloses a method for operating the internal combustion engine system comprising: determining an operating point of the engine based on operating states of one or more of the drive components and the output components (para. 0067). 
As to claim 19, Mosher discloses  the method wherein the determining of the operating point of the engine comprises the steps of: transmitting, by the CAN communication protocol system, a first message from the second controller application to the first controller application requesting a power output from the internal combustion engine to the at least one output component (Fig. 1 with controller 10 using its plurality of application, para. 0065); generating, by the first controller application, in response to the first message, a second message and transmitting, by the CAN communication protocol system, the second message to the second controller application, the second message specifying at least one possible operating point of the internal combustion engine for achieving the requested power output (Fig. 4, and para. 0066); and transmitting, by the CAN communication protocol system, in response to the second message, a third message from the second controller application to the first controller application setting the speed of the internal combustion engine for achieving the requested power output (Fig. 4, step 108, and para. 0067). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9885294, and US10650621, and US9488116, anong others teach the idea of a CAN bus protocol in an engine application managing the sensors et al that control the operating state


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184